Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  January 27, 2015
                                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

  150571(88)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  MICHIGAN DEPARTMENT OF                                                           Bridget M. McCormack
  TRANSPORTATION,                                                                        David F. Viviano
                                                                                    Richard H. Bernstein,
           Plaintiff-Appellee,                                                                         Justices
                                                              SC: 150571
  v                                                           COA: 315433
                                                              Wayne CC: 09-015581-CK
  DETROIT INTERNATIONAL BRIDGE
  COMPANY,
            Defendant-Appellant,
  and

  SAFECO INSURANCE COMPANY OF
  AMERICA,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before February 9, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 27, 2015